Case 1:19-cv-03211-JKB Document 2 Filed 01/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
¥. * Criminal No. JKB-16-0020
Civil No. JKB-19-3211
CARL JAVAN ROSS *
Defendant *
fee

MEMORANDUM AND ORDER

Now pending before the Court is the Defendant’s MOTION TO VACATE, SET ASIDE,
OR CORRECT SENTENCE (ECF No. 138). The Government has responded (ECF No. 152) and
the Defendant has replied (ECF No. 153). The Court has carefully reviewed the submissions, and
the entire record to the extent that it reflects on the merits of the claims in the pending motion.

For the reasons set out in the Government’s brief, from which the Court now borrows and
adopts as its own the reasons set out there, all of the claims are DENIED.

The Court separates the claims into two categories: first, all of the claims NOT asserting
ineffective assistance of counsel, and, second, the ineffective assistance claim. With respect to the
first category, to include the allegations of unlawful search, entrapment, speedy trial violation,
perjury, prosecutorial misconduct, disparity in sentencing, and the other suggestions such as that
the child pornography laws are themselves illegal, that there was a lack of public access to the
record, that there was “blackmail in circuit court,” and that the government has illegally run a
“child porn website” in order to entrap people ..., with respect to all of these claims in the first
category the Court finds that they have been both procedurally defaulted and they are utterly

meritless on the record. Accordingly, to the extent that the Motion (ECF No. 138) is based on

these allegations in the first category, it is DENIED.
Case 1:19-cv-03211-JKB Document 2 Filed 01/15/21 Page 2 of 2

The second category of the Defendant’s allegations pertain to the performance of his
appellate counsel. Some of the Defendant’s contentions of ineffective assistance are difficult to
discern. The record reflects that appellate counsel had some success in this case. Beyond that, the
record indicates that the appellate lawyer(s) operated well within the scope of their responsibility
in sifting through the lengthy record in this case and identifying those issues with respect to which
they determined the Defendant had the greatest probability of success on appeal. Then they
pursued those issues, vigorously. There is no basis for concluding that counsel’s performance was
inadequate under either prong of the test set out in Strickland v. Washington, 466 U.S. 668 (1984).

Finally, the Defendant has presented an insufficient basis for his request that an evidentiary
hearing occur. None is warranted on this record.

For all of these reasons, the Defendant’s Motion (ECF No. 138) is DENIED.

Dated this} 4 day of January, 2021.

BY THE COURT:

J dame 1 Qh

James K. Bredar
Chief Judge
